Citation Nr: 0935628	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-28 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis.  

2.  Entitlement to service connection for a arthritis.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin rash.  

4.  Entitlement to service connection for a skin rash.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.  

6.  Entitlement to service connection for a low back 
disability.  

7.  Entitlement to service connection for an acquired 
psychiatric disability, to include depression, nervousness, 
post traumatic stress disorder (PTSD), and bipolar disorder.  
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
February 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which, denied entitlement to service connection for 
depression, nervousness, PTSD, and bipolar disorder, and 
found that the Veteran had not submitted new and material 
evidence to reopen previously denied claims of entitlement to 
service connection for arthritis, a skin rash, and a 
musculoskeletal strain of the low back.  The RO in Waco, 
Texas, currently has jurisdiction of the Veteran's claim.  

The issues have been recharacterized to comport to the 
evidence of record.  

In March 2009 the Board remanded the Veteran's current claims 
so that the Veteran could be afforded the opportunity to 
attend a Board hearing.  The Veteran testified before the 
undersigned Veterans Law Judge at a video-conference hearing 
at the RO in August 2009.  A transcript of the hearing is of 
record.
The RO addressed the new and material evidence issues in the 
rating decision on appeal and found that the Veteran had not 
submitted new and material evidence.  Irrespective of the 
RO's action, the Board must decide whether the Veteran has 
submitted new and material evidence to reopen the claims of 
service connection for arthritis, a skin rash, and a low back 
disability.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A September 2007 rating decision addresses whether the 
Veteran is entitled to service connection for severe 
depression as secondary to a service connected residuals of 
fracture of the right fifth metacarpal disability.  That 
issue is currently not before the Board.  See 38 C.F.R. §§ 
20.200, 20.202.  

The issue of entitlement to service connection for a skin 
rash is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
musculoskeletal strain, low back, arthritis, and a skin rash 
in July 2000.  The appellant received timely notice of the 
determination but did not appeal, and that denial is now 
final.  

2.  Evidence received since the July 2000 rating decision is 
not cumulative or redundant and raises a reasonable 
possibility of substantiating the claims of entitlement to 
service connection for arthritis, a skin rash, and a low back 
disability.  

3.  Arthritis was not diagnosed in service or for many years 
thereafter, and the preponderance of evidence is against a 
finding that the current arthritis is related to service.  

4.  The preponderance of competent evidence is against a 
finding that the current low back disability is related to 
service.  

5.  An acquired psychiatric disability, to include 
depression, nervousness, PTSD, and bipolar disorder, was not 
diagnosed in service or for many years thereafter, and the 
preponderance of evidence is against a finding that any 
current acquired psychiatric disability is related to 
service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
July 2000 rating decision, and the claim of entitlement to 
service connection for arthritis is reopened.  38 U.S.C.A. § 
5108 (West 2002 and Supp. 2008); 38 C.F.R. § 3.156 (a) 
(2008).

2.  Arthritis was not incurred in or aggravated by service, 
directly or presumptively.  38 U.S.C.A §§ 1101, 1110, 1112, 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).  

3.  New and material evidence has been received since the 
July 2000 rating decision, and the claim of entitlement to 
service connection for a skin rash is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 and Supp. 2008); 38 C.F.R. § 3.156 (a) 
(2008).

4.  New and material evidence has been received since the 
July 2000 rating decision, and the claim of entitlement to 
service connection for a low back disability is reopened.  38 
U.S.C.A. § 5108 (West 2002 and Supp. 2008); 38 C.F.R. § 3.156 
(a) (2008).

5.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).  

6.  An acquired psychiatric disability, to include 
depression, nervousness, post traumatic stress disorder 
(PTSD), and bipolar disorder, was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2008).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in August 2005 and January 2006.  The 
notification substantially complied with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

The Veteran's claim to reopen service connection for 
arthritis, a skin rash, and a low back disability based on 
new and material evidence has been considered with respect to 
VA's duty to notify and assist, to include Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Given the favorable outcome noted 
below with respect to the new and material issues no 
conceivable prejudice to the Veteran could result from this 
adjudication of those issues.  See Bernard v. Brown 4 Vet. 
App. 384, 393 (1993).

A medical examination was not provided regarding the etiology 
of the claimed arthritis or acquired psychiatric 
disabilities.  VA's duty to assist doctrine does not require 
that the Veteran be afforded a medical examination, however, 
because there is no competent evidence, including a 
continuity of symptomatology, indicating an association 
between an in-service event or injury and the current 
arthritis and any acquired psychiatric disability.  See, 
McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); Charles 
v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159 (c).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, afforded the Veteran a 
medical examination and obtained a medical opinion as to 
nature and etiology of his claimed low back disability, and 
afforded the Veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claim file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.




I.  New and Material Evidence Claims

In July 2000 the RO denied the Veteran's claims for service 
connection for a low back disability because there was no 
evidence of a current disability, arthritis because there was 
no evidence of the existence of the claimed disability and 
its possible relationship to service, and a skin rash 
secondary to Agent Orange exposure because there is no 
evidence of the existence of the claimed disability and its 
possible relationship to service.  The Veteran did not appeal 
this decision and it became final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered at the time of the July 2000 rating 
decision includes the Veteran's STRs, and a letter dated in 
February 2000 requesting evidence of treatment for the 
claimed disabilities; to date no reply to this request was 
received.  

Evidence submitted since the July 2000 rating decision 
includes November 2002 private treatment records noting 
objective findings of healing areas of small erythena with 
central eschar and an assessment of impetigo on the chin; a 
private treatment record dated in June 2003 noting an active 
problem of rash/lesion first observed June 5, 2002; April 
2004 private treatment records noting a problem of 
rash/lesion first observed on August 7, 2002; September 2005 
private treatment records noting a problem of contact 
dermatitis/fungal infection first observed September 7, 2005; 
and a July 2007 VA examination report that notes an 
impression of degenerative disc disease (DDD) of the lumbar 
spine with back pain and without radiation.  

Regarding all of the above noted evidence, this evidence is 
new because it is not duplicative of evidence considered by 
the RO at the time of its July 2000 decision.  

The newly submitted evidence clearly relates to the 
unestablished fact; that is, whether the Veteran has current 
arthritis, skin rash, and low back disabilities, as required 
by 38 C.F.R. § 3.303.  

Likewise, the newly submitted evidence is not cumulative or 
redundant of existing medical evidence, as there was none at 
the time of the July 2000 rating decision, and thus presents 
a reasonable possibility of substantiating the claim.  

Accordingly, reopening the claims of entitlement to service 
connection for arthritis, a skin rash, and a low back 
disability is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156 (a).  

II.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical or other competent evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Arthritis and Acquired Psychiatric Disabilities

The Veteran seeks service connection for arthritis and a 
psychiatric disability, to include depression, nervousness, 
PTSD, and bipolar disorder.  He testified that he is 
presently suffering arthritis in his right hip, which 
resulted from lying down in rice paddies and on the ground in 
Vietnam, and that he has PTSD as a result of seeing a couple 
guys in his unit get blown away.  

Where certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from the 
date of separation from service, such disease shall be 
considered to have been incurred or aggravated by such 
service, notwithstanding there is no evidence of that disease 
during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 
3.307, 3.309(a).

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The record shows current arthritis and acquired psychiatric 
disabilities.  
A July 2007 VA examination report notes that the Veteran was 
given an impression of DDD of the lumbar spine.  Although 
there is not a clear diagnosis of arthritis, because the 
Veteran has degenerative changes, and giving the Veteran the 
benefit of the doubt, the Board concedes that he currently 
has arthritis.  

A January 2000 VA mental health evaluation notes a diagnosis 
of major depressive disorder; March 2003 private treatment 
records note a diagnosis of adjustment disorder not otherwise 
specified (NOS); June 2003 private treatment records note a 
diagnosis of major depressive disorder single episode, and a 
rule out diagnosis of panic disorder with agoraphobia; June 
2003 private treatment records note adjustment disorder with 
mixed anxiety and depression, first observed December 4, 2002 
as an active problem; and a VA examination report dated in 
May 2007 notes that the Veteran was given diagnoses of 
undifferentiated somatoform disorder, adult attention deficit 
hyperactivity disorder, impulse control disorder, and anxiety 
disorder NOS.  The May 2007 VA examination report notes that 
the Veteran does not have PTSD symptoms.  There is no medical 
evidence of record indicating that the Veteran has been 
diagnosed with PTSD; thus whether his claimed in-service 
stressors actually occurred is irrelevant.  See 38 C.F.R. § 
3.304(f); see also Cohen, 10 Vet. App. at 128.  

STRs do not indicate any treatment for, or diagnosis of, 
arthritis.  Likewise, STRs and the Veteran's personnel 
records do not indicate any treatment for, or complaints of, 
any type of psychiatric or mental problem.  A January 1973 
separation examination notes that on clinical evaluation the 
Veteran had normal upper extremities, feet, lower 
extremities, spine, other musculoskeletal system, and was 
normal psychiatrically.    

There is no competent evidence indicating that his current 
arthritis or psychiatric disabilities are related to service.  

The favorable evidence consists of the Veteran's contentions 
that his arthritis and acquired psychiatric disabilities are 
related service.  

The unfavorable evidence consists of the fact that the first 
contemporaneous medical evidence of arthritis and acquired 
psychiatric disabilities of record are more than 25 years 
after the Veteran was discharged from active service and from 
when his claimed injuries and disabilities during service 
occurred.  The passage of more than 25 years before any 
evidence of the disability is of record weighs heavily 
against a finding that such disability is related to service 
on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Maxson v. 
West, 12 Vet. App. 453, 459 (1999).

The negative evidence in this case outweighs the positive.  
The Veteran may genuinely believe that his arthritis and 
acquired psychiatric disabilities are related to service.  
The Board notes the Veteran's contentions that his claimed 
disabilities are related to service.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the diagnosis or etiology of his claimed 
disabilities and his views are of no probative value.  And, 
even if his opinions are entitled to be accorded some 
probative value, they do not outweigh the evidence of record, 
which shows that the Veteran's arthritis and acquired 
psychiatric disabilities did not develop for many years after 
service.  See Jandreau, supra.  

As the first medical evidence of arthritis of record is in 
2007, more than 25 years after the one-year presumptive 
period from discharge from service, service connection is not 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.

The preponderance of the evidence is against the claimed 
arthritis and acquired psychiatric disabilities; there is no 
doubt to be resolved; and service connection is not 
warranted.  Gilbert, 1 Vet. App. at 57-58.

B.  Low Back Disability

The Veteran seeks service connection for a low back 
disability.  The Veteran testified that his current low back 
disability started in 1995, when he fell off a truck and hurt 
his back.  He also contends that his current low back 
disability is related to service.  

The medical evidence of record indicates that the Veteran has 
a low back disability.  Private treatment records dated in 
September 2005 note an active problem of lumbosacral sprain, 
first observed on June 16, 2005.  A VA examination report 
dated in July 2007 notes that the Veteran was given a 
diagnosis of DDD of the lumbar spine with back pain, without 
radiation; moderate disability, no progression. 

August 1969 STRs note that the Veteran had mid back pain 
secondary to picking up a heavy box.  An assessment of muscle 
strain was made.  STRs dated in December 1972 note that the 
Veteran had been vomiting and coughing and had back pain.  A 
January 1973 separation examination notes that clinical 
evaluation revealed that the Veteran had a normal spine, 
other musculoskeletal system.  

A VA examination was conducted in July 2007.  The examiner 
noted a review of the Veteran's claim file.  The Veteran 
reported that he injured his low back in 1969 when he fell 
off a water trailer and hit his left hip.  Following a 
physical examination, the examiner opined that it less likely 
than not that the current changes in his lumbar spine are 
secondary to the injury incurred in service in 1969.  He also 
describes an episode of back pain in 1995 when he fell from a 
truck, which is similar to the injury he sustained in 
service.  

The negative evidence in this case outweighs the positive.  
The Veteran genuinely believes that his low back disability 
is related to service.   However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the diagnosis or 
etiology of his claimed disability and his views are of no 
probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
opinion provided by the VA medical professional who discussed 
the medical evidence of record and the etiology of the 
Veteran's claimed low back disability and found that it is 
not related to service.  See Jandreau, 492 F.3d at 1372.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The preponderance of the evidence is against the claim for a 
low back disability; there is no doubt to be resolved; and 
service connection is not warranted.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58.


ORDER

New and material evidence has been submitted and the claim to 
reopen entitlement to service connection for arthritis, to 
this extent only, is granted.                                                                 

Entitlement to service connection for arthritis is denied.  

New and material evidence has been submitted and the claim to 
reopen entitlement to service connection for a skin rash, to 
this extent only, is granted.                                                                 

New and material evidence has been submitted and the claim to 
reopen entitlement to service connection for a low back 
disability, to this extent only, is granted.                                                                 

Entitlement to service connection for a low back disability 
is denied.  

Entitlement to service connection for an acquired psychiatric 
disability, to include depression, nervousness, post 
traumatic stress disorder (PTSD), and bipolar disorder is 
denied.  


REMAND

The Veteran seeks service connection for a skin rash.  He 
testified that he believes that the skin rash on his ankles 
and legs is the result of exposure to Agent Orange, and that 
he did not have a skin rash before going to Vietnam, had one 
there, and has had the same rash since Vietnam.   

The record shows a current skin rash.  November 2002 private 
treatment records note objective findings of healing areas of 
small erythena with central eschar and an assessment of 
impetigo on the chin; a private treatment record dated in 
June 2003 note an active problem of rash/lesion first 
observed June 5, 2002; April 2004 private treatment records 
note a problem of rash/lesion first observed on August 7, 
2002; and September 2005 private treatment records note a 
problem of contact dermatitis/fungal infection first observed 
September 7, 2005.  

STRs do not any treatment for a skin rash during service.  
The Veteran's personnel records indicate that he served in 
Vietnam, and therefore his exposure to herbicides is 
conceded.  38 C.F.R. § 3.307.

The Veteran is competent to report a continuity of observable 
symptomatology during and after service, including a skin 
rash.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).

The current record contains competent medical evidence of a 
current skin rash and competent lay testimony indicating the 
in-service incurrence of a skin rash and a continuity of 
observable symptomatology since service.  However, there is 
insufficient medical evidence for the Board to decide the 
Veteran's claim.  Therefore, a VA medical examination must be 
provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of any current skin rash 
disability.  As to each skin rash 
disability identified, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the disability 
is related to the Veteran's service, 
including his exposure to Agent Orange and 
herbicides during service.  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner should 
note the Veteran's credible testimony 
concerning skin rash symptoms from service 
to the present time, and must accept that 
the Veteran was exposed to herbicides 
during service.  A complete rationale for 
all medical opinions must be provided.  

2.  Thereafter, if necessary, any 
additional development necessary should be 
accomplished.  The claim should then be 
readjudicated.  If the claim remains 
denied, the RO should issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


